                                                Case 4:18-cv-07152-JST Document 118 Filed 10/18/19 Page 1 of 1


  UNITED STATES DISTRICT COURT                                                                                                                                                                  COURT USE ONLY
 NORTHERN DISTRICT OF CALIFORNIA                                                                                                          .
                 CAND 435
             (CAND Rev. 08/2018)                                                              Please read instructions on next page.
1a. CONTACT PERSON FOR THIS ORDER                                               2a. CONTACT PHONE NUMBER                                                3. CONTACT EMAIL ADDRESS
Larissa Soboleva                                                                (415) 291-6221                                                            larissa.soboleva@bakerbotts.com
1b. ATTORNEY NAME (if different)                                                2b. ATTORNEY PHONE NUMBER                                               3. ATTORNEY EMAIL ADDRESS
Jeremy J. Taylor                                                                 (415) 291-6200                                                           jeremy.taylor@bakerbotts.com
4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)                                                 5. CASE NAME                                                                              6. CASE NUMBER
BAKER BOTTS L.L.P.                                                                                         RideApp, Inc. v. Lyft, Inc.                                                               4:18-cv-07152
101 California Street, Suite 3600, San Francisco, CA 94111
                                                                                                          8. THIS TRANSCRIPT ORDER IS FOR:
7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND *-+*. )/1%G " FTR                                       " APPEAL           " CRIMINAL         " In forma pauperis (NOTE: Court order for transcripts must be attached)
                                                                                                          " NON-APPEAL       " CIVIL            CJA: Do not use this form; use Form CJA24.


9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested), format(s) & quantity and delivery type:

                                                                                         b.       SELECT FORMAT(S) (NOTE: ECF access is included
 a.     HEARING(S) (OR PORTIONS OF HEARINGS)                                                                                                            c.        DELIVERY TYPE ( Choose one per line)
                                                                                                  with purchase of PDF, text, paper or condensed.)

      DATE          JUDGE             TYPE                    PORTION                       PDF        TEXT/ASCII    PAPER   CONDENSED    ECF ACCESS   ORDINARY       14-Day   EXPEDITED    3-DAY     DAILY      HOURLY     REALTIME
                                                 If requesting less than full hearing,    (email)        (email)               (email)       (web)     (30-day)                 (7-day)             (Next day)    (2 hrs)
                     (initials)    (e.g. CMC)   specify portion (e.g. witness or time)

10/15/2019           JST           Markman                                                    "           "           "          "            "          "             "         "          "         "            "          "
                                                                                              "           "           "          "            "          "             "         "          "         "            "          "
                                                                                              "           "           "          "            "          "             "         "          "         "            "          "
                                                                                              "           "           "          "            "          "             "         "          "         "            "          "
                                                                                              "           "           "          "            "          "             "         "          "         "            "          "
                                                                                              "           "           "          "            "          "             "         "          "         "            "          "
10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:




ORDER & CERTIFICATION (11. & 12.) By signing below, I certify that I will pay all charges (deposit plus additional).                                                             12. DATE
11. SIGNATURE
                 /s/ Jeremy J. Taylor                                                                                                                                            10/18/2019


         Clear Form                                                                                                                                                                         Save as new PDF
